Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered December 8, 1982, convicting him of burglary in the second degree, criminal possession of stolen property in the second degree, and possession of burglar’s tools, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is held in abeyance, John J. Marotta is relieved as attorney for the defendant, the brief filed by him is deemed stricken, George Dunn of 60 East 42nd Street, Suite 1166, New York, New York, 10170, is hereby substituted as the defendant’s counsel and is directed to serve and file a brief in accordance herewith on or before October 15, 1987, and the respondent shall serve and file a supplemental brief on or before October 29, 1987.
Assigned counsel submitted a brief on behalf of the defendant in which he stated that "this appeal is without merit” prior to affirmatively arguing the only point which his client requested be raised on the appeal. As the Court of Appeals noted in its recent decision in People v Vasquez (70 NY2d 1, 4), counsel thereby disparaged the claim his client wanted addressed and "for all practical purposes, precluded his client [if he was so advised] from presenting [it] effectively in a pro se brief’. Accordingly, new counsel must be assigned and consideration of the appeal deferred until the filing of further briefs. Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.